 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00059-MCE

12                                Plaintiff,            AMENDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                         v.                           TRIAL ACT; ORDER

14   CELESTE PANG,                                      DATE: July 25, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 25, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 12, 2019, and to exclude time between July 25, 2019, and September 12, 2019, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes multiple reports, spreadsheets, and videos. All of this discovery has been either

27          produced directly to counsel and/or made available for inspection and copying.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  b)    The parties plan to meet to discuss the evidence in the next few weeks.

 2         Specifically, the government will explain to defense counsel what the various data points in the

 3         spreadsheets mean.

 4                  c)    Counsel for defendant desires additional time review the evidence underlying the

 5         summary charts and spreadsheets, conduct independent investigation, and otherwise prepare for

 6         trial.

 7                  d)    Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9         into account the exercise of due diligence.

10                  e)    The government does not object to the continuance.

11                  f)    Based on the above-stated findings, the ends of justice served by continuing the

12         case as requested outweigh the interest of the public and the defendant in a trial within the

13         original date prescribed by the Speedy Trial Act.

14                  g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of July 25, 2019 to September 12,

16         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18         of the Court’s finding that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendant in a speedy trial.

20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
      Dated: July 23, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10
11
      Dated: July 23, 2019                                   /s/ DINA SANTOS
12                                                           DINA SANTOS
13                                                           Counsel for Defendant
                                                             CELESTE PANG
14
15
16
                                                     ORDER
17
            IT IS SO ORDERED.
18
     Dated: July 24, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
